Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019, 11/18/2019 and 9/3/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1, 8, 15, 21 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving, by a retailer node, an encrypted inventory of goods data from a plurality of supplier nodes over a blockchain network; computing, by the retailer node, an ordering proportion based on the encrypted inventory of goods data; generating, by the retailer node, an order distribution policy based on the ordering proportion, and 
The recited limitations above are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor” and “memory” nothing in the claim element precludes the steps from practically being performed in the mind under mental process by a human using pen and paper. For example, “receive”, “compute”, “generate” and “execute” in the context of this claim encompasses the user to manually determine inventory of goods, determine the amount of goods to be ordered and order goods according to the goods required. 
This judicial exception is not integrated into a practical application. In particular, the claims only recite three additional elements- a “processor”, “a memory” and a “non-transitory computer readable medium” to perform the above recited steps. The computer elements recited at a high-level of generality (generic computer elements performing a generic computer function of receiving information, identifying solutions and determining what should be presented to a user) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements recited do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
The limitations of the dependent claims 2-7, 9-14, 16-20, 22-23 and 25, further describe the identified abstract idea. In addition, the limitations of claims 5 and 9-14 define how the inventory is of goods is determined which further describes the abstract idea. The generic computer component of claims 2-4, 6-7, 16-20, 22-23 and 25 (processor) merely serve as the generic computer component and the functions performed by the generic computer components essentially amount to the abstract idea identified above. None of the dependent claims when taken separately in combination with each dependent claims parent claim overcome the above analysis and are therefore similarly rejected as being ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (U.S. Patent Application Publication No. 2019/0362287) in view of Wei et al. referred herein as Wei (U.S. Patent No. 10,657,492).

As to claims 1, 8, 15, 21 and 24, Achkir teaches a system, a method and a non-transitory computer readable medium comprising:
receiving, by a retailer node, an encrypted inventory of goods data from a plurality of supplier nodes over a blockchain network; (para 55, show that the inventory is determined based on the items used) 
computing, by the retailer node, an ordering proportion based on the encrypted inventory of goods data; (para 31, 33 and 56, the system determines missing inventory and items to be used in order to place an order) 
Achkir does not teach:

executing a smart contract to order goods from the plurality of the supplier nodes based on the order distribution policy.
However, Wei teaches:
generating, by the retailer node, an order distribution policy based on the ordering proportion, (col 17 lines 9-17 and 41-42)
executing a smart contract to order goods from the plurality of the supplier nodes based on the order distribution policy. (col 17 lines 9-17 and 41-42)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate distribution policy in Achkir as taught by Wei. Motivation to do so comes from the knowledge well known in the art that doing so would organize the system and make it user friendly. 
As to claims 2, 9, 16, 22 and 25, Achkir teaches all the limitations of claims 1, 8, 15, 21 and 24 as discussed above. 
Achkir further teaches:
receiving outstanding orders of goods data from the plurality of the supplier nodes over a blockchain network. (para 21, 22 and 32)
 As to claims 3, 10, 17 and 23, Achkir teaches all the limitations of claims 2, 9, 16 and 22 as discussed above. 
Achkir does not teach:
generating the order distribution policy based on a combination of the ordering proportion and the outstanding orders of goods data.

generating the order distribution policy based on a combination of the ordering proportion and the outstanding orders of goods data.(col 17 lines 9-17 and 41-42)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to generate distribution policy in Achkir as taught by Wei. Motivation to do so comes from the knowledge well known in the art that doing so would organize the system and make it user friendly. 
As to claims 4, 11 and 18, Achkir in view of Wei teach all the limitations of claims 1, 8 and 15 as discussed above. 
Achkir further teaches:
computing the ordering proportion based on the encrypted inventory of goods data without a decryption of the inventory of goods data.( para 31, 33 and 56)

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (U.S. Patent Application Publication No. 2019/0362287) in view of Wei et al. referred herein as Wei (U.S. Patent No. 10,657,492), further in view of Liphardt et al. reffered herein as Liphardt (U.S. Patent Application Publication No. 2021/0256162).

As to claims 5 and 12, Achkir in view of Wei teach all the limitations of claims 1 and 8 as discussed above. 
Achkir and Wei do not teach:

However, Liphardt teaches that the data is protected by a homomorphic encryption. (para 47-48)
Achkir in view of Wei teach encrypting inventory of goods. 
The sole difference between Achkir in view of Wei and the claimed subject matter is that Achkir in view of Wei do not disclose the encryption to be fully homomorphic as claimed. 
Liphardt disclose Homomorphic encryption of information.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the Homomorphic encryption of Liphardt for the encryption of Achkir in view of Wei. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Achkir (U.S. Patent Application Publication No. 2019/0362287) in view of Wei et al. referred herein as Wei (U.S. Patent No. 10,657,492), further in view of van Wingerden reffered herein as Wingerden (U.S. Patent Application Publication No. 2018/0276661).

As claims 6 and 13, Achkir in view of Wei teach all the limitations of claims 1 and 8 as discussed above.
Achkir in view of Wei do not teach:
wherein the instructions further cause the processor to compute the ordering proportion based on a secure multi-party computation.
However, Wingerden teaches using secure multi-party computation engine in order to place and update orders.
Achkir in view of Wei teach placing orders using a secure system. 
The sole difference between Achkir in view of Wei and the claimed subject matter is that Achkir in view of Wei do not disclose the multi-party computation system. 
Wingerden disclose multi-party computation engine for orders.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the multi-party computation system of Wingerden for the ordering system of Achkir in view of Wei. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As to claims 7 and 14, Achkir in view of Wei, further in view of Wingerden teach all the limitations of claims 6 and 13 as discussed above. 
Achkir further teaches:
wherein the instructions further cause the processor to record an order of the goods from the plurality of the supplier nodes on the blockchain. (para 31, 33 and 56)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628